 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 5611 
 
AN ACT 
To amend the Internal Revenue Code of 1986 to extend the funding and expenditure authority of the Airport and Airway Trust Fund, to amend title 49, United States Code, to extend authorizations for the airport improvement program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Airport and Airway Extension Act of 2010, Part II.  
2.Extension of taxes funding Airport and Airway Trust Fund 
(a)Fuel taxesSubparagraph (B) of section 4081(d)(2) of the Internal Revenue Code of 1986 is amended by striking July 3, 2010 and inserting August 1, 2010.  
(b)Ticket taxes 
(1)PersonsClause (ii) of section 4261(j)(1)(A) of the Internal Revenue Code of 1986 is amended by striking July 3, 2010 and inserting August 1, 2010.  
(2)PropertyClause (ii) of section 4271(d)(1)(A) of such Code is amended by striking July 3, 2010 and inserting August 1, 2010.  
(c)Effective dateThe amendments made by this section shall take effect on July 4, 2010.  
3.Extension of Airport and Airway Trust Fund expenditure authority 
(a)In generalParagraph (1) of section 9502(d) of the Internal Revenue Code of 1986 is amended— 
(1)by striking July 4, 2010 and inserting August 2, 2010; and  
(2)by inserting or the Airport and Airway Extension Act of 2010, Part II before the semicolon at the end of subparagraph (A).  
(b)Conforming amendmentParagraph (2) of section 9502(e) of such Code is amended by striking July 4, 2010 and inserting August 2, 2010.  
(c)Effective dateThe amendments made by this section shall take effect on July 4, 2010.  
4.Extension of airport improvement program 
(a)Authorization of appropriations 
(1)In generalSection 48103(7) of title 49, United States Code, is amended to read as follows: 
 
(7)$3,515,000,000 for fiscal year 2010. .  
(2)Availability of amountsSums made available pursuant to the amendment made by paragraph (1) shall remain available until expended.  
(b)Project grant authoritySection 47104(c) of such title is amended by striking July 3, 2010, and inserting August 1, 2010, .  
5.Extension of expiring authorities 
(a)Section 40117(l)(7) of title 49, United States Code, is amended by striking July 4, 2010. and inserting August 2, 2010..  
(b)Section 44302(f)(1) of such title is amended— 
(1)by striking July 3, 2010, and inserting August 1, 2010,; and  
(2)by striking September 30, 2010, and inserting October 31, 2010,.  
(c)Section 44303(b) of such title is amended by striking September 30, 2010, and inserting October 31, 2010,.  
(d)Section 47107(s)(3) of such title is amended by striking July 4, 2010. and inserting August 2, 2010..  
(e)Section 47115(j) of such title is amended by striking July 4, 2010, and inserting August 2, 2010,.  
(f)Section 47141(f) of such title is amended by striking July 3, 2010. and inserting August 1, 2010..  
(g)Section 49108 of such title is amended by striking July 3, 2010, and inserting August 1, 2010,.  
(h)Section 161 of the Vision 100—Century of Aviation Reauthorization Act (49 U.S.C. 47109 note) is amended by striking July 4, 2010, and inserting August 2, 2010,.  
(i)Section 186(d) of such Act (117 Stat. 2518) is amended by striking July 4, 2010, and inserting August 2, 2010, .  
(j)The amendments made by this section shall take effect on July 4, 2010.  
6.Federal Aviation Administration operationsSection 106(k)(1)(F) of title 49, United States Code, is amended to read as follows: 
 
(F)$7,813,037,096 for the period beginning on October 1, 2009, and ending on August 1, 2010. .  
7.Air navigation facilities and equipmentSection 48101(a)(6) of title 49, United States Code, is amended to read as follows: 
 
(6)$2,453,539,493 for the period beginning on October 1, 2009, and ending on August 1, 2010. .  
8.Research, engineering, and developmentSection 48102(a)(14) of title 49, United States Code, is amended to read as follows: 
 
(14)$159,184,932 for the period beginning on October 1, 2009, and ending on August 1, 2010. .  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
